



COURT OF APPEAL FOR ONTARIO

CITATION:
British Methodist Episcopal
    Church v. Davis, 2012 ONCA 374

DATE: 20120604

DOCKET: C53638

Goudge, Simmons and Rouleau JJ.A.

BETWEEN

The British Methodist Episcopal Church

Applicant (Respondent)

and

Erica Davis

Respondent (Appellant)

Erica Davis, appearing in person

M. Czuma, for the respondent

Heard: May 30, 2012

On appeal from the order of Justice Thomas A. Bielby of
    the Superior Court of Justice, dated March 28, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals from the denial of her request for an adjournment
    and the subsequent dismissal of her cross application, since no one appeared
    for her on the cross application once the adjournment was denied.

[2]

She offers only one argument that has any relevance to the issue, namely
    that counsel for the respondent had no authority to act that day.

[3]

However the motion judge had no material before him that would
    demonstrate what she now says, and the counsel who appeared for her that day
    but only on the adjournment request, expressly declined to pursue the matter of
    counsels authority. In these circumstances, the motion judge was entitled to
    accept the respondents counsels assurance that he had authority and to
    exercise his discretion to deny the adjournment.

[4]

We see no error in the endorsement appealed from.

[5]

The appeal is dismissed. Costs to the respondent of $2500.


